DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending.  Claims 1-17 have been examined in this Office Action.  Claims 18-20 are withdrawn.    
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “lane division and road division for a road”; however, it is indefinite what this limitation means or how it fits into the claim scope.  It is indefinite if this limitation is supposed to be linked to the “detecting”, be a separate limitation, or something else.  The Office is interpreting this limitation as being linked to the detecting, i.e., detecting a speed reduction event, detecting a lane division, and detecting a road division.  Correspondingly, the Office recommends amending the claim as “detecting a speed reduction event a lane division, and a road division during road driving of a vehicle.  
Claim 1 recites “wherein the lane division is performed”; however, there is no performing of lane division within the claim scope.  Therefore, this limitation lacks adequate antecedent basis.  
Claim(s) 2-17 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 4 recites the limitation "into the road" in lines 4-5.  It is indefinite what is meant by this limitation or what is going “into the road”.  The road is a physical thing on which the vehicle is driving.  It is indefinite whether the “classifying” is “into the road” or the “speed reduction event” is “into the road”; however, it is indefinite the scope or meaning of either.  
Claim 8 recites the limitation "the departure start point arrival determination" in lines 1-2.  However, there is no departure start point arrival determination; “departure start point arrival” is performed, but not determined.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the departure start point" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation of the departure start point confirmed from the total number of lanes; however, there is no confirmation of the, or any, departure start point nor anything confirmed from the total number of lanes within the claim scope.  Therefore, this limitation is indefinite.  
Claim(s) 9 is(are) rejected because it(they) depend(s) on claim 8 and fail(s) to cure the deficiency(ies) above.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 7-12, 14, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0043896 to Lee et al.
As per claim 1, Lee discloses A method for inertia drive control (Lee; At least the abstract), comprising:
performing, by an inertia drive controller, advanced inertia drive control (Lee; At least paragraph(s) 46-48) by:
detecting a speed reduction event during road driving of a vehicle, lane division and road division for a road (Lee; At least paragraph(s) 49, 100, 102, 103, 279, and 373, and figure 5); and
performing inertia drive control guide and the inertia drive control on drive conditions of lane change and lane maintenance (Lee; At least paragraph(s) 256, 257, 272, 277, 377, and 378), 
wherein the lane division is performed when a total number of lanes corresponds to multi-lanes (Lee; At least paragraph(s) 102 and 103, and figure 5).
As per claim 2, Lee discloses wherein the lane change is applied to departure approach driving of an interchange (IC) or a junction (JC), and the lane maintenance is applied to speed camera or tollgate passing driving (Lee; At least paragraph(s) 279-281 and 390; hi-pass is the toll road in Korea).
As per claim 3, wherein the speed reduction event is confirmed from navigation information or road information of a vehicle-to-vehicle (V2V) communication device (Lee; At least paragraph(s) 146, 153, 218, 274, 279, and 285).
As per claim 4, Lee discloses wherein the advanced inertia drive control includes:
determining, by the inertia drive controller, a total number of lanes for the lane division by classifying an expressway or a highway in which the speed reduction event has occurred into the road (Lee; At least paragraph(s) 103, 218, 373;
determining, by the inertia drive controller, a driving lane among the total number of lanes (Lee; At least paragraph(s) 102-104 and 218);
in case of a lane change speed reduction condition by the speed reduction event, switching, by the inertia drive controller, to a lane change inertial drive control mode in which departure determination, departure start point determination, lane change point determination, lane change alarm display, departure start point arrival, rear vehicle condition determination, departure start point feed forward condition setting, departure switching point feedback condition setting, and departure inertial drive control are performed (Lee; At least paragraph(s) 84, 104, 248-257, 272, 276-279, 280, 336, 339, 371, and 372);
in case of a lane maintenance speed reduction condition by the speed reduction event, switching, by the inertia drive controller, to a lane maintenance inertia drive control mode in which passage object division, passage road start point determination, passage road start point feed forward condition setting, passage road switching point feedback condition setting, and passage road inertia drive control are performed (Lee; At least paragraph(s) 102, 248-257, and 389-391); and
determining, by the inertia drive controller, departure arrival in the lane change inertia drive control mode and completion of object passage road advanced inertia drive 
As per claim 5, Lee discloses wherein the multi-lanes corresponds to a first lane, a second lane, a third lane, and an N-th lane, wherein N is a constant that is equal to or greater than 4 (Lee; At least paragraph(s) 103 and figure 5; the lane division would be based on the number of lanes and would be performed if the total number were greater than 4).
As per claim 7, Lee discloses wherein the departure determination is performed by determining a departure position and a departure speed limit from the total number of lanes (Lee; At least paragraph(s) 248-257 and 277-280).
As per claim 8, Lee discloses wherein the departure start point arrival determination is performed by differently providing start point compensation factors to the departure start point confirmed from the total number of lanes, and the lane change point determination is performed by confirming a lane change point arrival through the departure start point and calculation of the number of times of lane changes up to a departure road (Lee; At least paragraph(s) 218, 248-257, and 264).
As per claim 9, Lee discloses wherein an inertia drive guide for the departure start point becomes earlier or is delayed through application of a start point compensation factor, and the lane change point arrival is reduced or increased through application of the start point compensation factor (Lee; At least paragraph(s) 341-345).
As per claim 10, Lee discloses wherein the rear vehicle condition determination is performed by applying an initial inter-vehicle distance between a 
As per claim 11, Lee discloses wherein the initial inter-vehicle distance, the vehicle speed difference, and the final inter-vehicle distance apply threshold values for condition satisfaction, and the threshold values for the condition satisfaction delay an inertia drive guide (Lee; At least paragraph(s) 279-281).
As per claim 12, Lee discloses wherein the departure start point feed forward condition setting is performed by applying an inertia drive motor torque obtained by adding an additional torque to a basic creep torque to a motor, and the departure switching point feedback condition setting is performed through vehicle speed control for reaching a target vehicle speed at a target point (Lee; At least paragraph(s) 248-249 and 276-281).
As per claim 14, Lee discloses wherein the passage object division is performed by applying a speed camera or a tollgate (Lee; At least paragraph(s) 389).
As per claim 15, Lee discloses wherein the passage road start point feed forward condition setting is performed by applying an inertia drive motor torque obtained by adding an additional torque to a basic creep torque to a motor, and the passage road switching point feedback condition setting is performed through vehicle speed control for reaching a target vehicle speed at a target point (Lee; At least paragraph(s) 387-391).
As per claim 17, Lee discloses wherein when the road type is a road having two lanes or less, the inertia drive control is performed until the speed reduction event is released to follow an inertia drive guide (Lee; At least paragraph(s) 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
As per claim 6, Lee discloses determining lane, route, road, etc. information, but does not explicitly disclose wherein the second lane is applied as a reference lane in determining the driving lane.  
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have used any lane as a reference lane.  Choosing which lane, structure, object, etc. to use a reference point would be within the skill of one in the art and a matter of design choice.   
As per claims 13 and 16, Lee discloses using feedforward and feedback control (Lee; At least paragraph(s) 248, 249, and 336), but does not explicitly disclose applying correction factors, i.e., 
wherein the departure start point feed forward condition setting is performed by applying a feed forward correction factor that decreases or increases a feed forward value, and the departure switching point feedback condition setting is performed by applying a feedback correction factor that decreases or increases a feedback value.

However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have chosen the method of applying feedforward and feedback control as a matter of design choice.  Applying a correction factor is a common method of applying feedforward and feedback and would have been known to one in the art.  
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. With respect to Applicant's arguments that Lee does not disclose the lane division is performed when a total number of lanes corresponds to multi-lanes, the examiner respectfully disagrees.  Lee discloses detecting the number of lanes as discussed in at least paragraph(s) 100, 102, and 103 and seen in figure 5.  Thus Lee would detect the number of lanes when there are more than one lane.  Applicant’s arguments appear to be directed to aspects of the invention that are not captured in the claim.  The claim, as written, is broad, for example, claim 1 detects a lane division and road division, but this information is not used or tied to, for example, the inertia drive control.  The 35 U.S.C. 112(b) rejection that have been removed from the rejection above are overcome by the amendments and withdrawn.  The remaining 35 U.S.C. 112(b) rejections are maintained for the reasons stated in the rejection above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David P. Merlino/           Primary Examiner, Art Unit 3669